DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "second ingredient dispensing mechanism ". There is insufficient antecedent basis for this limitation in the claim as only “a ingredient dispensing mechanism” is recited. For the purposes of examination, the examiner is interpreting the second ingredient dispensing mechanism as being said ingredient dispensing mechanism mechanism.
Claim 16 recited the limitation “third motion mechanism”. There is insufficient antecedent basis for this limitation in the claim as only a first and second motion mechanism are mention. For the purposes of examination, the examiner is interpreting the third motion mechanism as being a second motion mechanism. 
Claim 8 recites “a gripping mechanism” and “a motion mechanism” as being part of an unloading, however, it is unclear if to they are the same gripping and motion mechanisms or they are different mechanisms from the ingredient dispensing mechanism as shown in Claim 3.
Claims 3, 8, 16, and all dependents are deemed indefinite.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-16 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 9131807)
As Per Claim 1, Roy discloses a cooking system [abstract] comprising: 
a computer system [Fig. 13] comprising one or more computers [Col. 6, Lines 57-63; “…Further computer elements including but not limited to micro-processor boards, memory, storage, interface boards, control circuits, input devices such as key-boards, mice, touch screens, output devices such as monitors, display units, communication devices such as Ethernet, wireless, USB, RS485, RS232, parallel or serial ports are also used and some have not been shown. Control algorithms such as PID for position, orientation and heater temperature control are also used…”]; 
a first cooking apparatus comprising: 
a first cookware [Fig. 1, #6] configured to contain or otherwise hold a food or a food ingredient [Col. 4, Lines 25-30; “…A gantry style robot comprising of X-axis guide 2, Y-axis guide 3 and a robotic head assembly 4 is used to pick, place, transfer perishable ingredient cups 10, 11, 12, 13, non-perishable containers 7, 8 or cooking tools such as ladles, stirrers 9 to cooking pots or vessels 5 placed on heaters 6…”] and a first motion-producing apparatus [Fig. 9] comprising a motion mechanism  [Fig. 9, #43 & #63], the motion mechanism comprising a motor [Fig. 9, #43] and a support component [Fig. 7, #63], the first motion-producing apparatus  [Fig. 9]  being configured to move the first cookware [Fig. 1, #5] to dispense a cooked food from the first cookware [Fig. 1, #5] under the control of the computer system [Col. 2, Lines 35-45; “…Such as while cooking pasta, one station is used to boil the pasta and hold the broth. A second station can accept the boiled pasta from the first station and also capable to transfer some broth to the final preparation as and when needed….”; the reference explicitly discloses that cooked foods can be transferred between said cooking stations (cookware) as further evidenced in Claim 1; “…wherein multiple cooking stations allowing transfer of ingredients between stations without the need for human intervention…”]]; and 
a second cooking apparatus comprising:
 a second cookware [Fig. 1, #5; Claim 1; “…a plurality of cooking stations, each having a source of heat applied to a respective one of a plurality of vessels to be heated for cooking ingredients transferred to the vessel…”; the reference clearly discloses that the cookware as shown in Figure 1, #5 is one of a plurality] configured to contain or otherwise hold a food or a food ingredient [Col. 4, Lines 25-30; “…A gantry style robot comprising of X-axis guide 2, Y-axis guide 3 and a robotic head assembly 4 is used to pick, place, transfer perishable ingredient cups 10, 11, 12, 13, non-perishable containers 7, 8 or cooking tools such as ladles, stirrers 9 to cooking pots or vessels 5 placed on heaters 6…”].
Roy does not explicitly disclose a second motion-producing apparatus comprising a motion mechanism, said motion mechanism comprising a motor; and
 wherein the second motion-producing apparatus  is configured to move the second cookware  to dispense the food or food ingredient from the second cookware  to the first cookware under the control of the computer system 
However, Roy discloses at least one motion-producing apparatus [Claim 1; “…at least one gantry style robot including a frame, an x-axis guide mounted to the frame, a y-axis guide mounted for movement along the x-axis guide, and at least one robot head assembly mounted for movement along the y-axis guide, the robot head assembly being capable of picking each container up from the ingredient input section, and transferring the container with the ingredients in the container from the ingredient input section to at least a selected one of the vessels in one of the cooking stations…”] comprising a motion mechanism [Fig. 10-12], said motion mechanism [Fig. 10-12] comprising a motor [Fig. 10-12, #43]; and
 wherein the at least one  motion-producing apparatus [Fig. 9-10] is configured to move the second cookware [Fig.10-12 ,#5] to dispense the food or food ingredient from the second cookware [Fig. 1, #5] to the first cookware under the control of the computer system [Col. 2, Lines 35-45; “…Such as while cooking pasta, one station is used to boil the pasta and hold the broth. A second station can accept the boiled pasta from the first station and also capable to transfer some broth to the final preparation as and when needed….”; the reference explicitly discloses that cooked foods can be transferred between said cooking stations (cookware) as further evidenced in Claim 1; “…wherein multiple cooking stations allowing transfer of ingredients between stations without the need for human intervention…”]].
Roy discloses the benefits of the at least one motion-producing apparatus in that it enables the transfer of ingredients/food products between cooking stations without the need for human intervention. [Claim 1] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the motion apparatuses as taught by Roy to further include a second motion-producing apparatus comprising a motion mechanism, said motion mechanism comprising a motor and wherein the second motion-producing apparatus  is configured to move the second cookware  to dispense the food or food ingredient from the second cookware  to the first cookware under the control of the computer system to enable the transfer of ingredients/food products between cooking stations without the need for human intervention. [Claim 1] 
Moreover, as stated in MPEP 2144.40, “…n re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)…” That is, in this particular instance, it would have been obvious to one with ordinary skill in the art to duplicate the motion producing apparatus to elevate the need for human intervention. [Claim 1]
As Per Claim 2, Roy discloses an ingredient dispensing mechanism [Fig. 7, #64-67 & #71] configured to move a said ingredient container [Fig. 5, #26] to dispense substantially all the food ingredients [Fig. 5, #28] of an said ingredient container [Fig. 5, #26] at once [Col. 7, Lines 49-52; “…with multiple appendage pairs such as 64, 65 and 66, 67 that are used to pick containers or cups of various sizes and shapes….”], wherein the ingredient container [Fig. 5, #26] is used to contain the food ingredients [Fig. 5, #28], said ingredient dispensing mechanism comprising: 
a gripping mechanism [Fig. 7, #64-67 & #62] comprising a support component [Fig. 7, #62] and one or more gripping devices [Fig. 7, #64-67], the gripping mechanism [Fig. 7, #64-67 & #62] being configured to grip the ingredient container [Fig. 7, #26; Col. 7, Lines 49-52; “…with multiple appendage pairs such as 64, 65 and 66, 67 that are used to pick containers or cups of various sizes and shapes….”] and
 a motion mechanism comprising a motor [Fig. 7, #68], the motion mechanism being configured to produce a motion of the support component [Fig. #62] of the gripping mechanism.
As Per Claim 3, as best understood by the examiner, Roy discloses an ingredient dispensing mechanism [Fig. 7, #64-67 & #71] configured to move a said ingredient container [Fig. 5, #26] to dispense substantially all the food ingredients [Fig. 5, #28] of an said ingredient container [Fig. 5, #26] at once [Col. 7, Lines 49-52; “…with multiple appendage pairs such as 64, 65 and 66, 67 that are used to pick containers or cups of various sizes and shapes….”], wherein the ingredient container [Fig. 5, #26] is used to contain the food ingredients [Fig. 5, #28], said second ingredient dispensing mechanism comprising: 
a gripping mechanism [Fig. 7, #64-67 & #62] comprising a support component [Fig. 7, #62] and one or more gripping devices [Fig. 7, #64-67], the gripping mechanism [Fig. 7, #64-67 & #62] being configured to grip the ingredient container [Fig. 7, #26; Col. 7, Lines 49-52; “…with multiple appendage pairs such as 64, 65 and 66, 67 that are used to pick containers or cups of various sizes and shapes….”] and
 a motion mechanism comprising a motor [Fig. 7, #68], the motion mechanism being configured to produce a motion of the support component of the gripping mechanism [Fig. #63].
As Per Claim 5, Roy discloses a storage [Claim 7; “…wherein the ingredient input section is organized as a cabinet with retractable sliding drawers having pockets for holding ingredient cups or containers….”] configured to store a number of said ingredient containers [Fig. 5, #26], wherein each ingredient container [Fig. 5, #26] is used to contain or hold food ingredients [Fig. 5, #28].
As Per Claim 6, Roy discloses further comprising a transport system configured to move an said ingredient container [Fig. 7, #26], wherein the ingredient container is used to contain or hold food ingredients. [Col. 4, Lines 22-27; “…a robotic cooking apparatus with a base frame 1 resting on a base surface such as a kitchen countertop (not shown) using leveling legs (not shown). The base frame may also have castor wheels (not shown) for moving the machine. A gantry style robot comprising of X-axis guide 2, Y-axis guide 3 and a robotic head assembly 4 is used to pick, place, transfer perishable ingredient cups 10, 11, 12, 13, non-perishable containers 7, 8 or cooking tools such as ladles, stirrers 9 to cooking pots or vessels 5 placed on heaters 6; the reference clearly discloses that wheel are provided attached to the bottom base (what the examiner is interpreting as being the transport system) of the robot in order to transfer containers/cups of ingredients.]
As Per Claim 7, Roy discloses wherein the transport system comprises one or more vehicles, [Col. 4, Lines 22-27; “…a robotic cooking apparatus with a base frame 1 resting on a base surface such as a kitchen countertop (not shown) using leveling legs (not shown). The base frame may also have castor wheels (not shown) for moving the machine. A gantry style robot comprising of X-axis guide 2, Y-axis guide 3 and a robotic head assembly 4 is used to pick, place, transfer perishable ingredient cups 10, 11, 12, 13, non-perishable containers 7, 8 or cooking tools such as ladles, stirrers 9 to cooking pots or vessels 5 placed on heaters 6; the reference clearly discloses that wheel are provided attached to the bottom base (what the examiner is interpreting as being a vehicle)] each said vehicle being configured to move an said ingredient container [Fig. 7, #26], wherein the ingredient container [Fig. 7, #26] is used to contain or hold food ingredients [Fig. 7, #28; Col. 4, Lines 22-27; “…a robotic cooking apparatus with a base frame 1 resting on a base surface such as a kitchen countertop (not shown) using leveling legs (not shown). The base frame may also have castor wheels (not shown) for moving the machine. A gantry style robot comprising of X-axis guide 2, Y-axis guide 3 and a robotic head assembly 4 is used to pick, place, transfer perishable ingredient cups 10, 11, 12, 13, non-perishable containers 7, 8 or cooking tools such as ladles, stirrers 9 to cooking pots or vessels 5 placed on heaters 6…”].
As Per Claim 8, as best understood by the examiner, Roy discloses further comprising a loading mechanism configured to load an said ingredient container [Fig. 7, #26] of food ingredients [Fig. 7, #28] to a said vehicle [Col. 7, Lines 49-52; “…with multiple appendage pairs such as 64, 65 and 66, 67 that are used to pick containers or cups of various sizes and shapes….”], wherein the ingredient container [Fig. 7, #26] is used to contain or hold food ingredients [Fig. 7, #28], said loading mechanism comprising:
 a gripping mechanism comprising a support component [Fig. 7, #62] and one or more gripping devices [Fig. 7, #64-67], the gripping mechanism being configured to grip the ingredient container  [Col. 7, Lines 49-52; “…with multiple appendage pairs such as 64, 65 and 66, 67 that are used to pick containers or cups of various sizes and shapes….”]; and
 a motion mechanism comprising a motor [Fig. 7, #68], the motion mechanism being configured to produce a motion of the support component of the gripping mechanism [Fig. 7, #63].
As Per Claim 10, Roy discloses wherein the first motion mechanism [Fig. 9] of the first motion-producing apparatus comprises a motion sub-mechanism configured to produce a rotational motion [Col. 9, Lines 25-35; “…FIG. 11 illustrates a stirring mechanism that adds a spinning motion to the stirrer 61 along with the circular motion about the center of the cooking pot 6 resulting in a planetary type of combined motion similar to that of moon around the sun…”], said motion sub-mechanism comprising the motor of the first motion mechanism [Fig. 9, #43].
As Per Claim 11, Roy discloses wherein the first motion producing apparatus [Fig. 9] is further configured to move the first cookware [Fig. 9, #5] as to stir or mix the food or food ingredient in the cookware. [Col. 6, Lines 20-25; “…FIGS. 9 to 12 show some stirring mechanisms that are used with the cooking stations. In cooking stirring is very important for properly mixing the ingredients being cooked and for uniform application of heat without burning the contents of a vessel. FIG. 9 shows a stirring mechanism moving a stirrer 47 in a fixed circular motion inside a pot or vessel 6 placed on a heater 5 from a distance by mounting it on a offset bar 45 attached to a crank wheel 44 with a revolute joint 46. The crank wheel is driven by a motor 43 and the offset bar is constrained by sliders 48 and 49 to move in a circular motion only….”]
As Per Claim 13, Roy discloses wherein the motion mechanism of the first motion-producing apparatus [Fig. 9] comprises a first shaft [Fig. 9, #45] and a second shaft [Fig. 9, #47], wherein the axis of the first shaft [Fig. 9, #45] is configured to be different from the axis of the second shaft [Fig, 9, #47].
As Per Claim 14, Roy discloses wherein the first shaft [Fig. 9, #45] and the second shaft [Fig. 9, #47] are rigidly connected to each other [Fig. 9, #45 & #47].
As Per Claim 15, Roy discloses wherein the second motion producing apparatus [Fig. 10-12] is configured to move the second cookware [Fig. 10-12, #5] to stir or mix the foods or food ingredients contained or held in the second cookware [Fig. 10-12, #5; Col. 6, Lines 20-25; “…FIGS. 9 to 12 show some stirring mechanisms that are used with the cooking stations. In cooking stirring is very important for properly mixing the ingredients being cooked and for uniform application of heat without burning the contents of a vessel…”]
As Per Claim 16, as best understood by the Examiner, Roy discloses A cooking system comprising:
 a computer system [Fig. 13] comprising one or more computers [Col. 6, Lines 57-63; “…Further computer elements including but not limited to micro-processor boards, memory, storage, interface boards, control circuits, input devices such as key-boards, mice, touch screens, output devices such as monitors, display units, communication devices such as Ethernet, wireless, USB, RS485, RS232, parallel or serial ports are also used and some have not been shown. Control algorithms such as PID for position, orientation and heater temperature control are also used…”];
 a first cooking apparatus comprising: 
a first cookware [Fig. 1, #5] configured to contain or otherwise hold a food or a food ingredient [Col. 4, Lines 25-30; “…A gantry style robot comprising of X-axis guide 2, Y-axis guide 3 and a robotic head assembly 4 is used to pick, place, transfer perishable ingredient cups 10, 11, 12, 13, non-perishable containers 7, 8 or cooking tools such as ladles, stirrers 9 to cooking pots or vessels 5 placed on heaters 6…”]; and
 a first motion-producing apparatus [Fig. 9] comprising a motion mechanism comprising a motor [Fig. 9, #43] and a support component [Fig. 9, #43], the first motion-producing apparatus [Fig. 9] being configured to move the first cookware [Fig. 9, #5] to dispense a cooked food from the first cookware to a container under the control of the computer system [Col. 2, Lines 35-45; “…Such as while cooking pasta, one station is used to boil the pasta and hold the broth. A second station can accept the boiled pasta from the first station and also capable to transfer some broth to the final preparation as and when needed….”; the reference explicitly discloses that cooked foods can be transferred between said cooking stations (cookware) as further evidenced in Claim 1; “…wherein multiple cooking stations allowing transfer of ingredients between stations without the need for human intervention…”]]; and
 a second cooking apparatus comprising:
 a second cookware comprising a porous container [Fig. 1; #5; Claim 1; “…a plurality of cooking stations, each having a source of heat applied to a respective one of a plurality of vessels to be heated for cooking ingredients transferred to the vessel…”; the reference clearly discloses that the cookware as shown in Figure 1, #5 is one of a plurality], the porous container being configured to contain or otherwise hold a food or a food ingredient [Col. 4, Lines 25-30; “…A gantry style robot comprising of X-axis guide 2, Y-axis guide 3 and a robotic head assembly 4 is used to pick, place, transfer perishable ingredient cups 10, 11, 12, 13, non-perishable containers 7, 8 or cooking tools such as ladles, stirrers 9 to cooking pots or vessels 5 placed on heaters 6…”]; 
a liquid container configured to contain a liquid [Fig. 1, #5; Col. 2, 53-57; “…Such as while cooking pasta, one station is used to boil the pasta and hold the broth. A second station can accept the boiled pasta from the first station and also capable to transfer some broth to the final preparation as and when needed….”; the reference clearly discloses a plurality of containers/vessels able to hold liquids, such as broth]; 
a heater [Fig. 1, #6] configured to heat the liquid contained in the liquid container [Col. 2, 53-57; “…Such as while cooking pasta, one station is used to boil the pasta and hold the broth. A second station can accept the boiled pasta from the first station and also capable to transfer some broth to the final preparation as and when needed….”]. 
Roy does not explicitly disclose a second motion-producing apparatus comprising a motion mechanism, said third motion mechanism comprising a motor and a support component; wherein the second motion-producing apparatus is configured to move the second cookware to place the food or food ingredient held by the second cookware into the liquid of the liquid container under the control of the computer system; wherein the second motion-producing apparatus is configured to move the second cookware to dispense the food or food ingredient from the second cookware to the first cookware under the control of the computer system.
However, Roy explicitly discloses at least one motion-producing apparatus [Fig. 10-12; Claim 1, “…at least one gantry style robot including a frame, an x-axis guide mounted to the frame, a y-axis guide mounted for movement along the x-axis guide, and at least one robot head assembly mounted for movement along the y-axis guide, the robot head assembly being capable of picking each container up from the ingredient input section, and transferring the container with the ingredients in the container from the ingredient input section to at least a selected one of the vessels in one of the cooking stations; at least one driver mounted on the robot head assembly configured to turn the at least one toothed wheel to dispense the ingredients, such that turning the at least one toothed wheel causes known quantities of ingredient to be dispensed from the container into a selected vessel when the container is at the selected vessel; a tilt motor, the robot head being capable of holding a cup and being operable by the tilt motor to tilt the cup to dispense items from the cup into the selected vessel; a mixing tool positioned to stir or mix the ingredients being cooked in the selected vessel…”] said at least one motion mechanism [Fig. 10-12] comprising a motor [Fig. 10-12, #43] and a support component [Fig. 4, #22];
 wherein at least one motion apparatus [Fig. 10-12] is configured to move the second cookware [Fig. 10-12, #5] to place the food or food ingredient held by the second cookware [Fig. 10-12, #5] into the liquid of the liquid container under the control of the computer system [Col. 2, Lines 35-45; “…Such as while cooking pasta, one station is used to boil the pasta and hold the broth. A second station can accept the boiled pasta from the first station and also capable to transfer some broth to the final preparation as and when needed….”; the reference explicitly discloses that cooked foods (including the liquid broth) can be transferred between said cooking stations (cookware) and to the final preparation (further container) as further evidenced in Claim 1; “…wherein multiple cooking stations allowing transfer of ingredients between stations without the need for human intervention…”]]; 
wherein the at least one motion-producing apparatus [Fig. 10-12] is configured to move the second cookware [Fig. 10-12, #5] to dispense the food or food ingredient from the second cookware to the first cookware under the control of the computer system. [Col. 2, Lines 35-45; “…Such as while cooking pasta, one station is used to boil the pasta and hold the broth. A second station can accept the boiled pasta from the first station and also capable to transfer some broth to the final preparation as and when needed….”; the reference explicitly discloses that cooked foods (including the liquid broth) can be transferred between said cooking stations (cookware) and to the final preparation (further container) as further evidenced in Claim 1; “…wherein multiple cooking stations allowing transfer of ingredients between stations without the need for human intervention…”]]
Roy discloses the benefits of the at least one motion-producing apparatus in that it enables the transfer of ingredients/food products between cooking stations without the need for human intervention. [Claim 1] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the motion apparatuses as taught by Roy to further include a second motion-producing apparatus comprising a motion mechanism, said third motion mechanism comprising a motor and a support component; wherein the second motion-producing apparatus is configured to move the second cookware to place the food or food ingredient held by the second cookware into the liquid of the liquid container under the control of the computer system; wherein the second motion-producing apparatus is configured to move the second cookware to dispense the food or food ingredient from the second cookware to the first cookware under the control of the computer system to enable the transfer of ingredients/food products between cooking stations without the need for human intervention. [Claim 1]
Moreover, as stated in MPEP 2144.40, “…n re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)…” That is, in this particular instance, it would have been obvious to one with ordinary skill in the art to duplicate the motion producing apparatus to elevate the need for human intervention. [Claim 1]

As Per Claim 20, Roy discloses wherein said the first motion producing apparatus [Fig. 9] is configured to move the first cookware [Fig. 9, #5] to stir or mix the food(s) or food ingredient(s) that is contained or held in the first cookware [Fig. 9, #5; Col. 6, Lines 20-25; “...FIGS. 9 to 12 show some stirring mechanisms that are used with the cooking stations. In cooking stirring is very important for properly mixing the ingredients being cooked and for uniform application of heat without burning the contents of a vessel….”]
Claim(s) 4 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 9131807) in view of Barbieri (US 4803917)
As Per Claim 4, Roy discloses all limitations of the invention except a cookware cleaning mechanism configured to clean the first cookware, the cookware cleaning mechanism comprising a liquid pipe.
Barbieri, much like Roy, pertains to an automatic apparatus to cook and serve. [abstract] 
Barbieri discloses a cookware cleaning mechanism[Fig. 3, #36] configured to clean the first [Fig. 3, #32], the cleaning mechanism comprises a liquid pipe [Fig. 3, #36].
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cooking apparatus as taught by Roy in view of the cleaning mechanism as taught by Barbeiri to further include a cookware cleaning mechanism configured to clean the first or the second cookware, the cleaning mechanism comprises a liquid pipe configured to flow a liquid to the first or the second cookware to properly dispose of any remaining waste on the cookware. 
As Per Claim 18, Roy discloses all limitations of the invention except a cookware cleaning mechanism configured to clean the first cookware, the cookware cleaning mechanism comprising a pipe.
Barbieri, much like Roy, pertains to an automatic apparatus to cook and serve. [abstract] 
Barbieri discloses a cookware cleaning mechanism[Fig. 3, #36] configured to clean the first [Fig. 3, #32], the cleaning mechanism comprises a pipe [Fig. 3, #36].
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the cooking apparatus as taught by Roy in view of the cleaning mechanism as taught by Barbeiri to further include a cookware cleaning mechanism configured to clean the first or the second cookware, the cleaning mechanism comprises a liquid pipe configured to flow a liquid to the first or the second cookware to properly dispose of any remaining waste on the cookware. 
Claim(s) 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 9131807) in view of Storek (US 2014/0199454)
As Per Claim 9, Roy discloses all limitations of the invention except a receiving mechanism comprising: 
a container holder comprising a solid that is shaped to position or hold a container of cooked food; and 
a motion mechanism configured to move said container holder, the motion mechanism comprising a motor.
Storek, much like Roy, pertains to a food movement and control within a container. [abstract] 
Storek discloses a container holder [Fig. 1A, #106] comprising a solid [Fig. 1A, #106] that is shaped to position or hold a container of cooked food [Fig. 1A, #104]; and 
a motion mechanism [Fig. 1A, #114] configured to move said container holder [Fig. 1A, #106] the motion mechanism comprising a motor [Fig. 1A, #114].
Storek discloses the benefits of the container holder in that it allows for excess liquid from the main container to drain properly. [Par. 42] 
Therefore, it would have been obvious to one with ordinary skill to modify the teachings of cooking apparatus as taught by Roy in view of the container holder as taught by Storek to further include a container holder comprising a solid that is shaped to position or hold a container of cooked food and a motion mechanism configured to move said container holder, the motion mechanism comprising a motor to allow for excess liquid from the main container to drain properly. [Par. 42]
As Per Claim 17, Roy discloses all limitations of the invention except wherein the porous container comprises a basket.
Storek, much like Roy, pertains to a food movement and control within a container. [abstract] 
Storek discloses wherein the porous container comprises a basket. [Fig. 2A, #250 &#252]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the porous container as taught by Roy in view of the basket as taught by Storek to further include wherein the porous container comprises a basket to properly handle and transfer the cooked food items between cooking stations.
As Per Claim 19, Roy discloses all limitations of the invention except wherein the motion mechanism of the second motion-producing apparatus is configured to produce a linear motion of the second cookware.
Storek, much like Roy, pertains to a food movement and control within a container. [abstract] 
Storek discloses wherein the motion mechanism of the second motion apparatus is configured to produce a linear motion. [Par. 69; “…the horizontal motion of the mover can be an arc (e.g., as illustrated in path of movement 230e), or in other horizontal motions (e.g., alternate path of movement 230e), for example to minimize the footprint of the apparatus 200 while keeping the baskets over the apparatus to catch drips….this will be achieved by moving the arm in a way that includes rotation, translation, conic sections, and other types of linear and curved motion as described throughout….”]
Storek discloses the benefits of the motion mechanism configured to produce a linear motion in that aids in minimizing the footprint of the apparatus. [Par. 69] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the motion mechanism as taught by Roy in view of the motion mechanism as taught by Storek to further include the motion mechanism of the second motion apparatus is configured to produce a linear motion to minimize the footprint of the apparatus. [Par. 69]
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roy (US 9131807) in view of He (2019/0069722)
As Per Claim 12, Roy discloses all limitations of the invention except wherein the first motion-producing apparatus further comprises: a second motion mechanism comprising a second motor, said second motion mechanism being configured to move the support component of the motion mechanism of the first motion-producing apparatus.
He, much like Roy, pertains to an automated kitchen system. [abstract]
He discloses a second motion mechanism comprising a second motor [Fig. 33, #907], said second motion mechanism [Fig. 33, #907] being configured to move the support component [Fig. 30C, #945] of the motion mechanism of the first motion-producing apparatus [Fig. 33, #906 Par. 214; “…The support component 945 of the rotational mechanism 906 is configured to be fixedly connected to the support component 951 of the second rotational mechanism 907…”].
He discloses of the second motor being configured to move the support component to effectively rotate the container gripping mechanisms efficiently [Par. 214] to effectively transfer/mix food products from the respective stations. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the motion mechanism as taught by Roy in view of the second motion mechanism as taught by He to further include a second motion mechanism comprising a second motor, said second motion mechanism being configured to move the support component of the motion mechanism of the first motion-producing apparatus to effectively rotate the container gripping mechanisms efficiently [Par. 214] to effectively transfer/mix food products from the respective stations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761